Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated September 15, 2022	 is acknowledged.
Claims 10, 13-15, 18, 21-23, 25, 27, 28, 30 and 31 are pending.
Claims 1-9, 11, 12, 16, 17, 19, 20, 24, 26, 29 and 32 are cancelled.
Claims 10, 18, 21, 23, 25, 30 and 31 are currently amended.
Claims 10, 13-15, 18, 21-23, 25, 27, 28, 30 and 31 as filed on September 15, 2022 are pending and under consideration to the extent of the elected species, e.g., the species of macrolide is rapamycin.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, the previous rejection of claim 10 and all claims dependent thereupon under 35 USC 112(b) are withdrawn, and the previous rejection of claims 11, 23 and 30 under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 15 recites the particulate set is associated with poly(ethylenimine) or poly(vinyl amine), however, claim 15 depends from claim 10 which is drawn to a device that is a balloon catheter comprising a polymer coating with which the particulate set is associated.  The instant, as filed specification at page 30 discloses:

    PNG
    media_image1.png
    206
    778
    media_image1.png
    Greyscale

The specification does not disclose poly(ethylenimine) or poly(vinyl amine) as part of the device / polymer-coated balloon catheter as claimed.  This is new matter.  

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s arguments at page 6 of the Remarks that the patent application incorporated by reference “specifically discloses drug containing polymer-coated balloon catheters which include PVA or PEI”  have been fully considered but they are not persuasive because Applicant’s arguments at least implicitly admit that the instant specification is incomplete.  The contents of an application, to be complete, must include a specification containing a written description of the invention using such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  See MPEP 608.01(p).  Should Applicant wish to rely on the content of Application No. 14/280,170 to support the claims in the instant application, the instant application should be amended to include the material incorporated by reference.  Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  See MPEP 608.01(p) and 37 CFR 1.57. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the particulate set is associated with PEI or PVA, however, claim 10 as currently amended recites the particulate set is associated with the polymeric coating on the balloon catheter.  It is unclear how the associations of claim 15 are related to the associations of claim 10 and the specification fails to remedy the ambiguity (e.g., page 30 as reproduced supra).

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 7 of the Remarks citing to the arguments at page 6 of the Remarks drawn to the patent application incorporated by reference have been fully considered but they are not persuasive because neither claim 15 nor the instant applicant describe how the associations of claim 15 are related to the associations of claim 10.  To the extent that Applicant’s arguments appear to suggest the PEI or PVA are related to the polymeric coating of claim 10, Applicant may identify support for such and claim such in order to remedy the noted ambiguity.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 18 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 15 recites the particulate set is associated with PEI or PVA, however, claim 10 as currently amended recites the particulate set is associated with the polymeric coating on the balloon catheter.  Claim 15 omits the associations of claim 10.
	Claim 18 recites a range of about 1 to about 4, however, claim 10 as currently amended recites a range of 1 to 5.  Because the qualifier “about” permits some tolerance, “about 1” is broader than and omits the limitation of “1” as required by the lower end of the range.  
	Claim 25 recites a range of about 1 to about 4, however, claim 21 as currently amended recites a range of 1 to 5.  Because the qualifier “about” permits some tolerance, “about 1” is broader than and omits the limitation of “1” as required by the lower end of the range.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 8 of the Remarks citing to the arguments at pages 6 and 7 of the Remarks drawn to the patent application incorporated by reference have been fully considered but they are not persuasive because neither claim 15 nor the instant applicant describe how the associations of claim 15 are related to the associations of claim 10.  To the extent that Applicant’s arguments appear to suggest the PEI or PVA are related to the polymeric coating of claim 10, Applicant may identify support for such and claim such in order to further limit the device of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13, 18, 22, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017).
With regard to claims 10, 18, 22, 23, 27 and 28, Flanagan teaches a drug delivery balloon wherein the drug is in the form of crystalline particles having a predetermined size distribution (title; abstract; Figures; paragraph 20; claims).  Drugs include rapamycin and everolimus (paragraph 42; claim 8).  The particles size may range from 0.01 to 2 microns or may have a narrower size range of inter alia 1.5 to 2 microns (paragraphs 8, 20, 45), which renders obvious the claimed size(s) (MPEP 2144.05).  Flanagan teaches that the size distribution of the particles is controlled precisely and is narrow (paragraphs 8, 20, 45), which renders obvious the claimed monodispersity value(s).  Flanagan teaches that balloon device is a catheter (paragraph 41).  Flanagan teaches the balloon comprises a polymeric coating and the drug is applied over the coating (claims 20-21; paragraphs 11, 23, 25).  Flanagan does not specifically teach at least 99 wt% crystallinity.  However, Zeng teaches a beneficial outcome of crystalline forms of drugs inclusive of rapamycin is extended tissue residence time, where crystalline means at least 50%, at least 90% (title; abstract; paragraphs 18-21, 38, 61, 63; claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystalline rapamycin particles of Flanagan should have a crystallinity of at least 90% as taught by Zeng in order to provide the beneficial outcome of extended tissue residence time.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18).

Claims 10, 13, 18, 22, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017) and Slager et al. (US 2009/0028956, published January 29, 2009, of record).
Flannagan is applied herewith using a different interpretation for the claimed monodispersity
With regard to claims 10, 18, 22, 23, 27 and 28, Flanagan teaches a drug delivery balloon wherein the drug is in the form of crystalline particles having a predetermined size distribution (title; abstract; Figures; paragraph 20; claims).  Drugs include rapamycin and everolimus (paragraph 42; claim 8).  The particles size may range from 0.01 to 2 microns or may have a narrower size range of inter alia 1.5 to 2 microns (paragraphs 8, 20, 45), which renders obvious the claimed size(s) (MPEP 2144.05).  Flanagan teaches that the size distribution of the particles is controlled precisely and is narrow (paragraphs 8, 20, 45).  Flanagan teaches that balloon device is a catheter (paragraph 41).  Flanagan teaches the balloon comprises a polymeric coating and the drug is applied over the coating (claims 20-21; paragraphs 11, 23, 25).  Flanagan does not specifically teach at least 99 wt% crystallinity.  However, Zeng teaches a beneficial outcome of crystalline forms of drugs inclusive of rapamycin is extended tissue residence time, where crystalline means at least 50%, at least 90% (title; abstract; paragraphs 18-21, 38, 61, 63; claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystalline rapamycin particulates of Flanagan should have a crystallinity of at least 90% as taught by Zeng in order to provide the beneficial outcome of extended tissue residence time.  Flanagan does not specifically teach a degree of monodispersity of 1 to 5, of about 1 to about 4.  However, Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having low size polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (title; abstract; paragraphs 9, 16-17, 26-27, 31, 62, 111-121; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the narrow, predetermined size distribution of the particles of Flanagan should have a low polydispersity of 5 or less in order to achieve more uniform coatings with more predictable release rates.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18).

Claims 14, 15, 21, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017) and optionally in view of Slager et al. (US 2009/0028956, published January 29, 2009, of record) as applied to claims 10, 13, 18, 22, 23, 27 and 28 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009, of record).
As described above, Flanagan renders obvious a drug delivery balloon catheter comprising a polymeric coating and a drug inclusive of rapamycin in the form of crystalline particles having a predetermined size of 0.01 to 2 micron, wherein the size distribution of the particles is controlled precisely.  Flanagan does not specifically teach the coating comprises a flexible hydrogel matrix, or the device comprises poly(ethyleneimine) or poly(vinyl amine).  However, Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric coating of the drug delivery balloon catheter of Flanagan to comprise a pH sensitive hydrogel inclusive of poly(ethylene imine) in order prevent premature release of the crystalline particle drug.
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18) and Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).


Claims 10, 13, 18, 22, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 18, 22, 23, 27 and 28, Burgermeister teaches implantable medical devices inclusive of catheters and balloons (renders obvious balloon catheter) comprising a coating comprising a drug / rapamycin - containing polymeric composition, wherein at least a portion, more than 90%, more than 98% of the drug / rapamycin is crystalline (claims 1-5 and 9-12; paragraphs 2, 10, 25, 27, 32, 51).  The crystalline particles have an average size ranging from about 50 nm to 50 microns (claim 8; paragraphs 34-46).  Burgermeister teaches that the size of the drug particles is controlled using conventional techniques such as wet and dry milling, as well as spray drying (paragraphs 38-39, 42-43).  Burgermeister teaches wet milling produces particles below 1 micron to 80-150 nm (paragraph 40).  Burgermeister teaches that it is beneficial to have a well-controlled size distribution (paragraphs 38, 40), but does not specify the monodispersity or mode.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size (particle size is mode) -- with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method for the wet milling described by Burgermeister to provide the best control over the size of the crystalline drug / rapamycin particles, resulting in a monodispersity of less than 2 for the particles or particles having the same size within the range below 1 micron.  One would be motivated to do so because Santos explains in paragraph 7 that such monodisperse particles are extremely interesting for pharmaceutical drug delivery because the characteristics of a single particle can be extrapolated to the entire population allowing for better bioavailability predictions.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Burgermeister teaches the polymer controls the release of the drug / rapamycin (e.g., paragraph 28).

Claims 14, 15, 21, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record) as applied to claims 10, 13, 18, 22, 23, 27 and 28 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009, of record).
As described above, Burgermeister teaches an implantable medical device inclusive of a balloon catheter comprising a coating comprising a crystalline drug / rapamycin – containing polymeric composition.  Burgermeister does not teach that the coating comprises a flexible hydrogel matrix, or the device comprises poly(ethyleneimine) or poly(vinyl amine).  However, Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of the implantable medical device of Burgermeister to further comprise a pH sensitive hydrogel inclusive of poly(ethylene imine) in order prevent premature release of the crystalline particle drug.
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).


Claims 10, 13, 15, 18, 22, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2012/0177742, published July 12, 2012, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 18, 22, 23, 27 and 28, McClain teaches a coating on a medical device inclusive of a balloon catheter, the coating comprising active agent nanoparticles inclusive of sirolimus / rapamycin nanoparticles and a polymer (title; abstract; paragraphs 2-3, 5-7, 10-11, 23, 27, 34, 39, 44, 50, 53, 89, 95, 101-102, 110, 130, 230, 235, 307; Figure 3; claims).  A portion of the nanoparticles is crystalline, meaning at least 10%, …, at least 100% is in crystalline form (paragraphs 6, 232, 243-245, 247; claim 6).  The nanoparticles may be about 1 micron or below about 1 micron (paragraph 6).  The size of the active agent is controlled, for example, at least 90% of the sirolimus is 1.5 microns or 2.5 microns or another controlled size (paragraphs 70-72, 76, 101, 110, 118, 351, 389-390; claim 46), which also renders obvious the claimed size(s).  McClain does not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method to obtain the particles described by McClain to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles and particles all having the same size.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, McClain teaches the balloons may be compliant which means the balloons expand and stretch (paragraphs 308, 316).
With regard to claim 15, the coating of the device of McClain may comprise a surfactant inclusive of polyethylenimine (abstract; claims 17, 24, 26); thus, the polyethylenimine is associated with the particulate set.  Also, McClain teaches methods wherein the nanoparticles of the active agent are mixed with the surfactant (e.g., claim 31).

Claims 14, 21, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable McClain et al. (US 2012/0177742, published July 12, 2012, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record) as applied to claims 10, 11, 13, 15, 18, 20 and 22-29 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009, of record).
As described above, McClain teaches a coating on a medical device inclusive of a balloon catheter, the coating comprising active / rapamycin nanoparticles and a polymer.  McClain does not teach that the coating comprises a flexible hydrogel matrix.  However, Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of the medical device of McClain to further comprise a pH sensitive hydrogel in order prevent premature release of the crystalline nanoparticle drug.
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).


Claims 10, 13-15, 18, 21-23, 25, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2009/0227980, published September 10, 2009, of record) in view of McClain et al. (US 2012/0177742, published July 12, 2012, of record) and Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 14, 15, 18, 21-23, 25, 27, 28, 31, Kangas teaches triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  Kangas does not teach 99% or greater crystalline macrolide / rapamycin particulates having a size of 0.3 to 10 microns and a degree of polydispersity of 1 to 5.  However, McClain teaches rapamycin nanoparticles that are crystalline such as at least 100% crystalline and that have a controlled size of, for example, 1.5 microns or 2.5 microns (paragraphs 6, 70-72, 76, 101, 110, 118, 232, 243-245, 247, 351, 389-390; claims 6, 46), which renders obvious the claimed size(s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crystalline rapamycin nanoparticles having a controlled size of 1.5 or 2.5 microns as taught by McClain for the rapamycin in the drug coated balloon catheter of Kangas because the nanoparticles of McClain are taught to be useful for including within the coating of balloon catheters.  Neither Kangas nor McClain teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method to control the size of the rapamycin nanoparticles of McClain to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles and particles all having the same size.
With regard to claim 13, given that a balloon is specified and the hydrogel polymer coating is on the balloon, the hydrogel coating would be configured to release the nanoparticles upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug dispersed therein (e.g., paragraph 35).

Response to Arguments:  Claim Rejections - 35 USC § 103
With regard to the rejection over Flanagan and Zeng, Applicant’s arguments at page 8 of the Remarks that prima facie obviousness has not been established remains unpersuasive for reasons of record.  Applicant’s statement that Flanagan describes “paclitaxel dihydrate which is not a macrolide” is not found persuasive because Flanagan describes drugs (e.g., abstract) and Flanagan discloses rapamycin and everolimus – which are macrolides as instantly claimed -- as alternatives to paclitaxel (e.g., claim 8):

    PNG
    media_image2.png
    105
    589
    media_image2.png
    Greyscale

Applicant’s statement that the particulate features according to the amended claim are not apparent from Flanagan is not found persuasive because the Office has extensively mapped the disclosure of Flanagan – a courtesy not required by law – to render obvious that which is claimed.  Applicant’s statement that Zeng does not rectify the deficiencies of Flanagan or provide a route of preparation is not found persuasive because Zeng teaches a beneficial outcome of crystalline forms of drugs inclusive of rapamycin is extended tissue residence time and because there is no need to provide a route of preparation because the instant claims are drawn to a device.  At least Flanagan evidence crystalline rapamycin is known to the prior art.  With regard to the rejection over Flanagan, Zeng and Slater, Applicant’s arguments at page 9 of the Remarks that the mere desirability of providing particles with certain properties does not establish that such particles can actually be made is not found persuasive because the instant claims are drawn to a device and because there is extensive evidence of record that the property of crystallinity is known to the prior art, as is particle size and as the statistics of distributions thereof.   With regard to the rejection over Flanagan, Zeng, Slater and Kangas, Applicant’s arguments at page 9 of the Remarks that Kangas does not describe the method of particle release as set forth in claim 30 is not found persuasive because the instant claims are drawn to a device and it is not seen how the hydrogel of Kangas would not also possess the capabilities as instantly claimed for the reasons set forth in the rejections.
With regard to the rejection over Burgermeister and Santos, Applicant’s arguments at page 10 of the Remarks that prima facie obviousness has not been established remains unpersuasive for reasons of record.  Applicant’s statement that macrolide particulates as instantly claimed are not derivable from Burgermeister is not found persuasive because as set forth in the rejections Burgermeister render obvious devices as instantly claimed comprising particles falling within the scope of particles as instantly claimed.  Applicant’s statement that there is no certainty of forming macrolide particles in view of Santos is not found persuasive because the applied art of record renders obvious the devices as claimed.  With regard to the rejection over Burgermeister, Santos and Kangas, Applicant’s arguments at page 10 of the Remarks that prima facie obviousness has not been established is not found persuasive.
With regard to the rejection over McClain and Santos, Applicant’s arguments at page 11of the Remarks that prima facie obviousness has not been established remains unpersuasive for reasons of record.  Applicant’s assertion that the wet milling method of Santos should not replace the high shear fluid process as exemplified by McClain is not found persuasive because the applied art of record renders obvious the devices as claimed.  With regard to the rejection over McClain, Santos and Kangas, Applicant’s arguments at page 11of the Remarks that prima facie obviousness has not been established is not found persuasive.
With regard to the rejection over Kangas, McClain and Santos, Applicant’s arguments at page 12 of the Remarks that prima facie obviousness has not been established is not found persuasive.  
Therefore, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 13-15, 18, 21-23, 25, 27, 28, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,449,180 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record) and Slager et al. (US 2009/0028956, published January 29, 2009, of record). 
With regard to claims 10, 14, 18, 21-23, 25, 27, 28, 31, US Patent 10449180 teaches an implantable or insertable medical device which is a balloon catheter comprising a polymeric coating which may be in the form of a flexible hydrogel matrix and macrolide particulates associated with the coating, the macrolide particulates having a diameter in the range of 0.1 to 10 microns, the macrolide being rapamycin (claims 1-3, 6, 10-17).  US Patent 10449180 does not specify that the rapamycin is at least 99% crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation wherein more than 98% of the drug / rapamycin is crystalline (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 10449180.  US Patent 10449180 and Burgermeister do not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size (particle size is mode) – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35) and Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having low size polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (see above).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described by US Patent 10449180 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles which is known to be desirable for providing more uniform coatings and more predictable release rates.	
With regard to claims 13 and 30, given that a balloon is specified and the polymer coating / hydrogel is on the balloon, the coating of US Patent 10449180 would be configured to release the particulates upon expansion of the balloon.
With regard to claim 15, polyethylenimine is associated with the rapamycin (claim 17).
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.

Claims 10, 13-15, 18, 21-23, 25, 27, 28, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 9,439,892 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record), Slager et al. (US 2009/0028956, published January 29, 2009, of record) and Kangas et al. (US 2009/0227980, published September 10, 2009, of record). 
With regard to claims 10, 18, 22, 23, 25, 27, 28, US Patent 9439892 teaches an implantable or insertable medical device which is a balloon catheter comprising a polymeric coating and macrolide particulates associated with the coating, the macrolide particulates having a diameter in the range of 0.1 to 10 microns, the macrolide being rapamycin (claims 1-5, 7).  US Patent 9439892 does not specify that the rapamycin is  at least 99% crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation wherein more than 98% of the drug / rapamycin is crystalline (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 9439892.  US Patent 9439892 and Burgermeister do not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size (particle size is the mode) – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35) and Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having a low polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (see above).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described US Patent 9439892 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles which is known to be desirable for providing more uniform coatings and more predictable release rates.
With regard to claims 10, 14, 18, 21-23, 25, 27, 28, 30, 31, US Patent 9439892 teaches an implantable or insertable medical device which is a balloon catheter comprising a polymeric coating and macrolide particulates associated with the coating, the macrolide particulates having a diameter in the range of 0.1 to 10 microns, the macrolide being rapamycin (claims 1-5, 7).  US Patent 9439892 does not specify that the rapamycin is at least 99% crystalline.  However, Burgermeister teaches such (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 9439892.  US Patent 9439892 and Burgermeister do not teach the claimed degree of monodispersity or the mode.  However, Santos teaches a such (see above) and Slager also teaches such (see above).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described US Patent 9439892 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles which is known to be desirable for providing more uniform coatings and more predictable release rates.  US Patent 9439892, Burgermeister, Santos and Slager do not teach a flexible hydrogel coating.  However, Kangas teaches such (see above).  It would have been obvious to one of ordinary skill in the art to modify the polymeric coating of the drug delivery balloon catheter of US Patent 9439892 to comprise a pH sensitive hydrogel in order prevent premature release of the crystalline particle drug.
With regard to claims 13 and 30, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.
With regard to claim 15, polyethylenimine is associated with the rapamycin (claims 1 and 13).
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.

Response to Arguments:  Double Patenting
Applicant’s arguments at pages 12-13 of the Remarks that the excipients of the particulates of the conflicting claims preclude crystallinity remain unpersuasive for reasons of record.  Therefore, the rejections over US Patent 10,449,180 and over US Patent 9,439,892 are properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633